Citation Nr: 0727372	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-33 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Propriety of a May 2004 reduction of a 50 percent rating for 
Major Depressive Disorder (MDD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1999 to May 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which implemented a proposal to reduce the 
rating of service-connected MDD from 50 percent to 30 
percent, effective August 1, 2004.  The case is currently 
under the jurisdiction of the RO in Fargo, North Dakota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that the reduction of his disability 
rating for MDD is not warranted because his condition 
continues to worsen and, indeed, he feels he is regressing 
not improving. 

The RO reduced the veteran's disability rating for MDD based 
on a January 2004 VA examination, which reflected improvement 
in the veteran's condition, to include attending college, 
maintaining a healthy marriage and an overall Global 
Assessment of Functioning (GAF) score increase from 50 to 60.  
The veteran also underwent VA psychiatric assessments in 
March 2004 and October 2004 indicating GAF scores of 55 and 
60 respectively. 

Within those 2004 reports, the examiners indicate the veteran 
undergoes routine VA treatment as well as VA vocational 
rehabilitation.  VA treatment records associated with the 
claims file show treatment from 2000 to 2002 as well as the 
2004 assessments mentioned above.  There are also no 
vocational rehabilitation records in the file.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should obtain all of the 
veteran's VA treatment records and vocational rehabilitation 
records because the file is not currently complete.

The veteran was last afforded a VA examination in October 
2004, nearly three years ago.  To the extent VA treatment 
records are indicative of on-going psychiatric treatment for 
the veteran's service-connected MDD, he should be afforded a 
new VA examination.  See Green v. Derwinski, 1 Vet. App. 121 
(1991)(the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2006)(Where the evidence of record does 
not reflect the current state of the veteran's disability, a 
VA examination must be conducted). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records for 
psychiatric treatment for his MDD from the 
VAMC in Fargo, North Dakota from July 2002 to 
the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

2.  Obtain the veteran's VA vocational 
rehabilitation records.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility must provide a negative 
response if records are not available

3. After obtaining the above VA records, to 
the extent available, schedule the veteran 
for a VA psychiatric examination to 
ascertain the severity of his service-
connected MDD.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished and the examiner 
should reconcile any conflicting medical 
evidence and/or GAF scores within the 
record. 

4. After the above is complete, readjudicate 
the veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case to the veteran and his representative, 
and they should be given an opportunity to 
respond, before the case is returned to the 
Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

